Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed 28 January 2022 with respect to present objections to the Drawings and present objections to the Specification have been fully considered.  The present objections to the Drawings and present objections to the Specification have been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-13 directed to the method for manufacturing a battery module non-elected without traverse.  Accordingly, claims 9-13 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Reilly on 17 February 2022.
The application has been amended as follows: 

1. (currently amended) A battery module, comprising: 
a plurality of can-type secondary batteries each having a respective longitudinal axis; 
a cooling tray formed in a container shape and having an accommodation space capable of accommodating the plurality of can-type secondary batteries; 

a thermally conductive adhesive solution filled in the accommodation space of the cooling tray; and 
a tray cover coupled to the cooling tray to seal the accommodation space, 
wherein the plurality of can-type secondary batteries are each arranged such that a lower portion thereof along the respective longitudinal axis is immersed in the thermally conductive adhesive solution and such that an upper portion thereof along the respective longitudinal axis is exposed above a surface of the thermally conductive adhesive solution so as to define an exposed portion of [[the]] a respective can-type secondary battery, and 
wherein the tray cover includes a plurality of cooling sockets each being shaped and positioned to directly contact and encircle the exposed portion of [[a]] the respective one of the can-type secondary batteries about the longitudinal axis thereof.

9. (Canceled).

10. (Canceled).

11. (Canceled).

12. (Canceled).

13. (Canceled).

14. (new) A battery module, comprising: 
a plurality of can-type secondary batteries each having a respective longitudinal axis; 

a heatsink having a hollow structure in which a coolant flows, the heatsink being disposed in contact with an outer surface of the cooling tray; 
a thermally conductive adhesive solution filled in the accommodation space of the cooling tray; and 
a tray cover coupled to the cooling tray to seal the accommodation space, 
wherein the plurality of can-type secondary batteries are each arranged such that a lower portion thereof along the respective longitudinal axis is immersed in the thermally conductive adhesive solution so as to define an immersed portion of [[the]] a respective can-type secondary battery and such that an upper portion thereof along the respective longitudinal axis is exposed above a surface of the thermally conductive adhesive solution so as to define an exposed portion of the respective can-type secondary battery, and 
wherein the tray cover includes a plurality of cooling sockets each being shaped and positioned to encircle the exposed portion of [[a]] the respective one of the can-type secondary batteries about the longitudinal axis thereof without encircling the immersed portion of the respective one of the can-type secondary batteries.


Reasons for Allowance
Claims 1-8 and 14-19 are allowed herein.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach and/or suggest the limitations of Claim 1, particularly “wherein the tray cover includes a plurality of cooling sockets each being shaped and positioned to directly contact and encircle the exposed portion of the respective one of the can-type secondary batteries about the longitudinal axis thereof” and fails to teach and/or suggest the limitations of Claim 14, particularly “wherein the plurality of can-type secondary .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723